Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00631-CV

                           IN THE INTEREST OF A.B.R., a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02483
                          Honorable Susan D. Reed, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this
appeal because appellant qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED March 11, 2020.


                                                 _____________________________
                                                 Irene Rios, Justice